UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2028



M. D. WILKINS, d/b/a M. D. Wilkins Funeral
Home,

                                              Plaintiff - Appellant,

          versus


CYNTHIA S. WILKINS, a/k/a Taylor; SUZANNE L.
NYFELER; JANET RENO; HELEN F. FAHEY; DAVID G.
LOWE, Judge; ROBERT PAYNE, Judge; DOUGLAS O.
TICE, JR., Judge; ROBERT SPENCER, Judge; DAVID
ADAMS, Judge; RICHARD L. WILLIAMS, Judge; NEIL
O. REID; SHERMAN B. LUBMAN, Trustee; ROBERT
HILL, attorney from Hill and Rainey; MELVIN
ZIMM, from the law firm of Glasser and
Glasser; SHELTON C. EASTER; GREGG R. NIVALA;
MARIAN J. MARTIN; DONALD WEIN, Ford Consumer
Finance,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-307-7)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
M. D. Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     M. D. Wilkins seeks to appeal the district court’s orders

dismissing without prejudice his Bivens* complaint and denying his

motion filed under Fed. R. Civ. P. 59(e).     We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Wilkins v. Wilkins, No. CA-99-307-7 (W.D. Va. June 14

& July 28, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                   2